               IN THE UNITED STATES DISTRICT COURT FOR THE
            EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

 Ashton Hughes,                             )
 Joshua VanDusen,                           )
 Shannon Helmers, and                       )
 Charles Dodson,                            )
                                            )
        Plaintiffs,                         )       No. 4:19-CV-00028-CLC-SKL
 v.                                         )
                                            )       JURY DEMAND
 Denise Jackson and,                        )
 RVShare, LLC.,                             )
                                            )
        Defendants.                         )
                                            )


                                  NOTICE OF WITHDRAW


        TAKE NOTICE that Tess M. Heisserer is withdrawing as one of the attorneys of record

 for Defendants, as she is no longer associated with Luther-Anderson, PLLP and will no longer be

 associated with the above-captioned case. Please remove Ms. Heisserer from service effective

 July 29, 2019.

                                            Respectfully submitted,

                                            LUTHER-ANDERSON, PLLP


                                            By:     /s/ Gerard M. Siciliano
                                                    GERARD M. SICILIANO, BPR # 9647
                                                    Attorney for Defendants
                                                    100 W. Martin Luther King Blvd. Ste 700
                                                    P. O. Box 151
                                                    Chattanooga, TN 37401-0151
                                                    (423) 756-5034




                                                1

Case 4:19-cv-00028-CLC-SKL Document 26 Filed 07/29/19 Page 1 of 2 PageID #: 130
                                  CERTIFICATE OF SERVICE

         This is to certify the foregoing pleading was filed electronically and that the notice of this
 filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
 the electronic filing receipt.



        This 29 day of July, 2019.



                                                       LUTHER-ANDERSON, PLLP


                                                       By:     /s/ Gerard M. Siciliano
                                                               GERARD M. SICILIANO




                                                   2

Case 4:19-cv-00028-CLC-SKL Document 26 Filed 07/29/19 Page 2 of 2 PageID #: 131
